Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention relates to apparatus for forming a conductive paths in variable resistance elements. The independent claims 1 and 17 recite a memory includes first-lines, second-lines, and memory cells. Third-lines are provided to respectively correspond to groups each comprising m (m≥2) lines of the first-lines. A first selector selects a certain one of the first-lines from the groups and to connect the selected first-lines to the third-lines corresponding to the groups. Fourth-lines correspond to the third-lines. A second selector selects one of the third-lines and to connect the fourth-line to the selected third-line. A third selector selects a certain one of the second-lines. A first driver applied a voltage to the fourth-line. A second driver is connected to the third selector. The first driver charges the third-line corresponding to the first-line selected from the groups via the fourth-line. The first and second selectors bring the selected first-line and the third-line corresponding the first-line to an electrically floating state. The second driver applies a voltage to the selected second-line. The prior art fails to disclose or suggest such a memory device with drivers and selection circuits as described in independent claims 1 and 17. Therefore, claims 1-24 are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        12/18/2021